Citation Nr: 0715035	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a former fellow servicemember, SH


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had honorable active service from September 1974 
to June 1983, followed by a period of service from June 1983 
to April 1985 from which he received an other than honorable 
discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2003, the RO determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for diabetes mellitus 
with polyneuropathy, retinopathy, and ocular hypertension.  
The veteran's timely substantive appeal was received in 
November 2004, 60 days following the issuance of a statement 
of the case (SOC) in September 2004.  By a rating decision 
issued in February 2006, the RO reopened the claim and 
confirmed and continued the denial of service connection.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted before the 
undersigned Veterans Law Judge in February 2007.  The veteran 
submitted additional evidence at that hearing, and provided a 
written waiver of his right to consideration of that evidence 
by the RO prior to consideration by the Board.


FINDINGS OF FACT

1.  A July 1986 rating decision which denied entitlement to 
service connection for diabetes mellitus is final.

2.  Medical opinion that it is more likely than not that 
onset of diabetes mellitus (diabetes) could have occurred 
during the veteran's honorable period of service constitutes 
new and material evidence to reopen the claim.

3.  The medical evidence as a whole establishes that it is as 
likely as not that the veteran's diabetes had its onset 
during a period of honorable service.


CONCLUSIONS OF LAW

1.  Although the July 1986 decision which denied a claim of 
entitlement to service connection for diabetes mellitus is 
final, new and material evidence has been received, and the 
claim is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

2.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1985, the veteran sought service connection for diabetes 
mellitus.  That claim was denied by a rating decision issued 
in July 1986.  The veteran did not disagree with or appealed 
this decision, and the decision is final.  38 U.S.C.A. § 
7105.  In April 2000, the veteran again sought service 
connection appellant sought service connection for diabetes.  
By a rating decision issued in February 2006, the RO agreed 
that new and material evidence had been submitted to reopen 
that claim.  After reopening the claim, the RO denied the 
claim on the merits.

Preliminary Matters: Duties to Notify & to Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The veteran was specifically notified of the requirement that 
he submit new and material evidence to reopen the claim of 
entitlement to service connection for diabetes.  This 
contention, as well as the claim on the merits, has been 
decided in the veteran's favor.  No further discussion of the 
VCAA is required.

1.  Request to reopen claim for service connection

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

In this case, the veteran has submitted statements and 
testimony from the former fellow servicemembers, and has 
submitted to private medical statements.  A private medical 
statement from W. Joseph Hillson, M.D., dated in February 
2007, provides an opinion that it is well-recognized that 
complications from diabetes occur as much as eight or more 
years before elevations in blood sugar may be diagnosed.  A 
second medical opinion from Dr. Hillson dated in February 
2007 specifically provides an opinion that "it is at least 
likely as not" that the problems related to the feet and 
dizziness from 1978 through 1983 cold have been related to 
the onset of the veteran's diabetes.

38 C.F.R. § 3.156, the regulation which governs 
determinations as to whether new and material evidence has 
been received, was revised effective August 29, 2001, and the 
amended regulation is effective for claims received on or 
after August 29, 2001.  The claim underlying this appeal was 
initially received in 2000, so the version of 38 C.F.R. § 
3.156 in effect prior to August 29, 2001 is applicable to 
this claim.  As in effect when this claim was received, new 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The February 2007 medical opinion from Dr. Hillson which 
links symptoms displayed by the veteran during his periods of 
honorable service is relevant to the claim, is new evidence 
which is not cumulative or redundant, and must be considered 
to fairly decide the merits of the claim.  As such, this 
evidence is clearly new and material, and the Board agrees 
with the RO's February 2006 determination that the claim for 
service connection for diabetes should be reopened.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  The RO considered 
the claim on the merits, determining that notice and 
development conformed with the VCAA.  The Board agrees.  
Appellate review of the claim on the merits may proceed.

2. Claim for service connection for diabetes mellitus 

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Diabetes is defined by statute and 
regulation as a chronic disease for which service connection 
may be granted if the diabetes appears to a compensable 
degree within the presumptive period, which is one year, 
following a veteran's service discharge.  Thus, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A dishonorable discharge for one period of service does not 
preclude benefits for any disability or disabilities a 
veteran incurred or aggravated during honorable active 
service.  

At the time of the 1986 decision, the RO considered the 
veteran's service medical records, which disclosed that no 
diagnosis of diabetes was assigned prior to the veteran's 
service discharge in April 1985.  The service medical records 
disclose that the veteran sought medical treatment for 
complaints of pain in his feet beginning in 1978.  No 
specific diagnosis for those complaints was assigned, 
although the possibility of frostbite was considered.  The 
service medical records disclose that evaluations of the 
veteran's urine for the presence of glucose at the time of 
periodic evaluations were negative.  

The RO also considered post-service VA clinical records which 
disclosed that a diagnosis of diabetes mellitus, type II, was 
assigned in December 1985.  

The veteran argued that, since diabetes was diagnosed within 
one year following his service discharge, he should be 
granted service connection for diabetes on the basis of 
presumptive service connection.  However, because the 
veteran's discharge proximate to the diagnosis of diabetes 
was dishonorable, the presumption of service connection was 
not applicable, since the veteran did not have honorable 
service within the year presumptive period prior to the 
diagnosis of diabetes.  

The additional evidence since the 1986 decision includes 
several medical statements and opinions provided by the 
veteran's treating provider, Dr. Hillson, as well as 
statements from fellow former servicemembers.

The veteran submitted a June 1996 statement from a fellow 
former service member, S.A.H.  Mr. H. stated that the veteran 
complained of pain in his feet and of dizziness on several 
occasions during the period from 1980 to 1983, when the two 
of them were assigned to the same area.

In an opinion rendered in January 2003, Dr. Hillson stated 
that the veteran had symptoms of dizziness, painful feet, and 
complaints of fatigue "long before" the diagnosis of 
diabetes mellitus was assigned.  In a May 2005 statement, Dr. 
Hillson noted that the veteran had complained of foot pain 
for many years prior to diagnosis of diabetes in December 
1985, and the complaints had been attributed to frostbite, 
although the veteran was unaware of incurring frostbite at 
any time.

The veteran testified at a February 2007 hearing before the 
Board, and SH testified on the veteran's behalf as well.  The 
veteran testified that he had symptoms of dizziness, fatigue, 
and foot pain for many years prior to his diagnosis of 
diabetes in December 1985, but did not seek medical treatment 
for these symptoms because he did not want to get a physical 
profile which would make it difficult for him to be promoted 
in the military and did not want to take the time to seek 
medical treatment because he believed the symptoms would 
pass.  After his diagnosis, the veteran realized that he had 
had the symptoms of diabetes for a long time.  He testified 
that he had sought treatment for painful feet in 1978, but no 
provider could find the reason that his feet hurt, so he 
eventually stopped complaining about foot pain.  The veteran 
testified that his foot pain, which had remained unchanged 
since 1978, was now diagnosed as diabetic neuropathy.  

SAH test testified that he observed the veteran to have 
episodes of dizziness, fatigue, and foot pain, and urged the 
veteran to seek medical treatment, but the veteran declined 
to report for medical evaluation for a variety of reasons.

The veteran submitted a statement from another fellow former 
service member, J.B.D., Sr., whose statement was consistent 
with the statement and testimony proved by SAH.  

In a February 2007 statement, Dr. Hillson provided a specific 
opinion that it is well-recognized that complications of 
diabetes occur well before, in fact, as much as 8 years, and 
prior to elevations in blood sugar lead to diagnosis of type 
II diabetes.  Dr. Hillson further opined that it was "at 
least likely as not" that the veteran's symptoms of 
dizziness and complaints of foot pain from 1978 though 1983 
"could have been" related to the onset of his diabetes.  

The May 2005 statement from Dr. Hillson provided an opinion 
that complications of type II diabetes may have an onset up 
to eight years before elevations of blood sugar lead to 
diagnosis of diabetes, together with Dr. Hillson's February 
2007 opinion that it was at least as likely as not that the 
symptoms described by the veteran prior the June 1983 
signaled onset of diabetes establish at least a reasonable 
doubt that, in this case, it is at least as likely as not 
that the veteran's diabetes had an onset prior to June 1983, 
during a period when the veteran's service was still 
characterized as honorable.  

Dr. Hillson's statements are particularly persuasive because 
Dr. Hillson has indicated that he has reviewed the veteran's 
service medical records.  In addition, the clinical 
information in the veteran's service medical records is 
consistent with the veteran's description of his medical 
treatment in service and is consistent with Dr. Hillson's 
description of the veteran's in-service clinical treatment.  
This consistency enhances the credibility of the veteran's 
testimony and of the opinions provided by Dr. Hillson.   

Resolving reasonable doubt in the veteran's favor, as 
directed by statute, service connection is warranted for 
diabetes mellitus, type II, as incurred during a period of 
honorable service.  




ORDER

The appeal for service connection for diabetes mellitus, as 
incurred during a period of honorable service, is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


